Citation Nr: 0828156	
Decision Date: 08/20/08    Archive Date: 08/28/08

DOCKET NO.  05-15 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).







ATTORNEY FOR THE BOARD

Michael T. Osborne, Counsel







INTRODUCTION

The veteran had active service from November 1972 to November 
1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a June 2004 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Los Angeles, California.  He perfected a timely appeal in 
May 2005 and requested a Travel Board hearing.  In May 2007, 
however, the veteran withdrew his Travel Board hearing 
request.  See 38 C.F.R. § 20.704 (2007).


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  There is no competent diagnosis of PTSD based on a 
corroborated in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred during active service.  38 U.S.C.A. 
§§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.

In a December 2003 letter, VA notified the veteran of the 
information and evidence needed to substantiate and complete 
his claim, including what part of that evidence he was to 
provide and what part VA would attempt to obtain for him.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The 
letter informed the veteran to submit medical evidence, 
evidence of an in-service stressor, linking evidence between 
PTSD and the in-service stressor, and noted other types of 
evidence the veteran could submit in support of his claim.  
The veteran was provided with a PTSD Questionnaire and also 
was informed of when and where to send the evidence.  After 
consideration of the contents of this letter, the Board finds 
that VA has satisfied substantially the requirement that the 
veteran be advised to submit any additional information in 
support of his claim.  See Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Additional notice of the five elements of a service-
connection claim was provided in March 2006, as is now 
required by Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the Board finds that VA met its duty to notify 
the veteran of his rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the Veterans Court held that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim for VA benefits.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
case, the December 2003 letter was issued before the June 
2004 rating decision which denied the benefit sought on 
appeal; thus, the notice was timely.  Because the veteran's 
claim for service connection for PTSD is being denied, any 
question as to the appropriate disability rating or effective 
date is moot and there can be no failure to notify the 
veteran.  See Dingess, 19 Vet. App. at 473.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield, 444 F.3d at 1328.

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the veteran in obtaining evidence 
and affording him the opportunity to give testimony before 
the RO and the Board, although he declined to do so.  It 
appears that all known and available records relevant to the 
issue here on appeal have been obtained and are associated 
with the veteran's claims file; the veteran does not contend 
otherwise.  The RO also has obtained the veteran's service 
personnel records in order to attempt verification of his 
claimed in-service stressor.  As will be discussed below, 
however, the veteran's claimed in-service stressor is not 
capable of corroboration by the Joint Services Records 
Research Center (JSRRC).  

VA need not conduct an examination with respect to the claim 
of service connection for PTSD because the information and 
evidence of record contains sufficient competent medical 
evidence to decide the claim.  38 C.F.R. § 3.159(c)(4).  In 
disability compensation (service connection) claims, VA must 
provide a VA medical examination when there is (1) competent 
evidence of a current disability or persistent or recurrent 
symptoms of a disability, and (2) evidence establishing that 
an event, injury, or disease occurred in service or 
establishing certain diseases manifesting during an 
applicable presumptive period for which the claimant 
qualifies, and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another 
service-connected disability, but (4) insufficient competent 
medical evidence on file for the VA to make a decision on the 
claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  
Simply stated, the standards of McLendon are not met in this 
case.  As will be explained in more detail below, there is no 
competent evidence of an in-service stressor.  Service 
connection for PTSD cannot be granted in the absence of an 
in-service stressor and an after-the-fact medical opinion 
cannot serve as the basis for corroboration of an in-service 
stressor.  See Moreau v. Brown, 9 Vet. App. 389 (1996).  In 
summary, VA has done everything reasonably possible to notify 
and to assist the veteran and no further action is necessary 
to meet the requirements of the VCAA.

The veteran contends that he incurred PTSD while on active 
service in Thailand.  Specifically, he contends that he 
witnessed the deaths of a Republic of Vietnam pilot and his 
family in a plane crash at the air base where he was assigned 
in Thailand on or about April 1975.  

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection may also be established for disease 
diagnosed after discharge from service when all the evidence 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).

If there is no evidence of a chronic condition during service 
or an applicable presumptive period, then a showing of 
continuity of symptomatology after service may serve as an 
alternative method of establishing the second and/or third 
element of a service connection claim.  See 38 C.F.R. § 
3.303(b); Savage v. Gober, 10 Vet. App. 488 (1997).  
Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology and (3) medical or, in certain circumstances, 
lay evidence of a nexus between the present disability and 
the post-service symptomatology.  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  If service connection 
is established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  See Savage, 10 Vet. App. at 495-498.

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with VA regulations; a 
link, established by medical evidence, between current 
symptoms and an in-service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  If 
the evidence establishes that the veteran engaged in combat 
with the enemy and the claimed stressor is related to that 
combat, in the absence of clear and convincing evidence to 
the contrary, and provided that the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) 
and 38 C.F.R. § 3.304(d) (pertaining to combat veterans).

The veteran's service medical records show no complaints or 
treatment of PTSD or related symptoms during active service.  
These records show that the veteran was treated for various 
complaints at U-Tapao Airfield in Thailand between September 
1974 and June 1975.  The veteran's DD Form 214 shows that he 
served for 323 days in Thailand.  His military occupational 
specialty (MOS) was aircraft maintenance specialist.  

When he filed his claim of service connection for PTSD in 
September 2003, the veteran described his in-service stressor 
as witnessing the crash of a South Vietnamese Air Force plane 
in April 1975 which involved 3 Vietnamese civilians.  This 
crash purportedly occurred while the veteran was assigned to 
U-Tapao Airfield in Thailand.

In response to a request from the RO for corroboration of the 
veteran's claimed in-service stressor, JSRRC notified VA in 
April 2004 that, because the veteran alleged that he 
witnessed a plane crash of a South Vietnamese Air Force 
plane, and because JSRRC did not maintain a foreign casualty 
database, it could not corroborate the veteran's claimed in-
service stressor.

VA outpatient treatment records show that the veteran 
received regular outpatient treatment for his PTSD symptoms 
beginning in December 2000.  At that time, the veteran's 
complaints included anxiety and depression.  He reported 
suicidal ideation in the past.  Mental status examination of 
the veteran showed full orientation with "confusing 
retelling of experiences" and no auditory or visual 
hallucinations.  The veteran's Global Assessment of 
Functioning (GAF) score was 70, indicating some mild symptoms 
or some difficulty in social, occupational, or school 
functioning but generally functioning pretty well with some 
meaningful interpersonal relationships.  The impressions 
included rule-out PTSD.

In February 2001, the veteran's complaints included 
depression "in the context of serious alcohol and cocaine" 
although he claimed that he had been clean and sober for 
four months.  Mental status examination of the veteran showed 
full orientation, no auditory or visual hallucinations, 
strong paranoia while suing cocaine, mild anxiety, and no 
suicidal or homicidal ideation.  The veteran's Global 
Assessment of Functioning (GAF) score was 65, indicating some 
mild symptoms.  The impressions included rule-out PTSD.

In October 2001, the veteran's complaints included 
depression.  He described his in-service stressor as serving 
on a B52 base in Thailand when Cambodia fell and seeing a lot 
of refugees in a tent city and multiple plane crashes.  
Mental status examination of the veteran showed full 
orientation, more anxiety than depression, intact reality 
testing, and no signs of organic impairment.  The veteran's 
GAF score was 55, indicating moderate symptoms or moderate 
difficulty in social, occupational, or school functioning.  
The impressions included rule-out PTSD.

In July 2003, the veteran's complaints were unchanged from 
October 2001.  Mental status examination of the veteran 
showed that he was alert "but obsessed about his family 
issues," full orientation, intact reality testing, and no 
signs of organic impairment.  He reported nightmares, "plane 
crash visions," and night sweats.  The veteran's GAF score 
was unchanged from October 2001.  The impressions included 
PTSD.

In a January 2005 letter, L.B., Ph.D. (Dr. L.B.), stated that 
the veteran had reported that his in-service stressor had 
occurred while he was 

deployed to Thailand during the end of 
the Vietnam War from September 1974 to 
September 1975.  After the fall of 
Cambodia, many refugees were housed in a 
makeshift tent city near the base.  [The 
veteran] was involved in working with 
these refugees and witnessed plane 
crashes as the aircraft attempted to land 
at the base.  One such crash was 
especially traumatizing to [the veteran] 
as witnessed a South Vietnamese Air Force 
pilot and his wife and 2 children perish 
in the crash.  He ran to the plane and 
wanted to help, but they burned to death.  

The veteran reported continuing nightmares of this plane 
crash and considerable anxiety when he remembered this 
incident.  The veteran's GAF score was 40, indicating some 
impairment in reality testing or communication or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood.  The diagnoses 
included PTSD.

On VA outpatient treatment in January 2006, the veteran 
reported that he only had 2 recent panic attacks.  Mental 
status examination of the veteran showed full orientation, no 
racing thoughts, pressured speech, psychotic features, 
suicidal ideation, or homicidal ideation.  The assessment was 
stable PTSD.

In August 2006, the veteran complained of chronic daily 
anxiety.  Mental status examination of the veteran showed 
mildly tangential thought process, no psychotic symptoms, and 
no suicidal or homicidal ideation.  The assessment included 
PTSD.

There is a diagnosis of PTSD of record; thus, the central 
issue in this case is whether the record contains credible 
supporting evidence that a claimed in-service stressor 
actually occurred which supports the diagnosis.  The evidence 
necessary to establish the occurrence of a stressor during 
service varies depending on whether the veteran was "engaged 
in combat with the enemy."  Hayes v. Brown, 5 Vet. App. 60 
(1993).  

In this case, no competent evidence shows that the veteran 
engaged in combat with an enemy force.  The veteran's service 
personnel records show only that he spent 323 days in 
Thailand.  His service medical records show that he was 
treated for various complaints-none psychiatric or otherwise 
related to PTSD-at U-Tapao Airfield in Thailand between 
September 1974 and June 1975.  The veteran's MOS also was 
aircraft maintenance specialist.  These records do not show 
any assignments or other awards indicating combat service.  
In such cases, the record must contain other evidence that 
substantiates or corroborates the veteran's statements as to 
the occurrence of the claimed stressors.  See West (Carlton) 
v. Brown, 7 Vet. App. 70 (1994); Zarycki v. Brown, 6 Vet. 
App. 91 (1993).

Although the veteran has asserted that his in-service 
stressor occurred while he was assigned to U-Tapao Airfield 
in Thailand in April 1975 and involved the deaths of several 
South Vietnamese civilians in a plane crash.  Initially, the 
Board notes that the veteran has not provided sufficient 
details concerning his claimed in-service stressor such that 
JSRRC could attempt to corroborate it.  For example, he has 
never identified the unit he was assigned to while at U-Tapao 
Airfield in Thailand when his claimed in-service stressor 
occurred.  He also has not reported consistently when his 
claimed in-service stressor occurred.  Although the veteran 
dated his claimed in-service stressor to April 1975 when he 
filed his service connection claim for PTSD, he also reported 
to Dr. L.B. that this crash occurred between September 1974 
and September 1975.  In any event, as JSRRC noted in April 
2004, because there is no database of foreign casualties 
available for review, the veteran's claimed in-service 
stressor cannot be corroborated.  

Although the veteran has been diagnosed as having PTSD, the 
Board finds no credible evidence which corroborates his 
claimed stressor.  Thus, as the veteran has failed to produce 
credible supporting evidence that his claimed in-service 
stressor actually occurred, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for PTSD.


ORDER

Entitlement to service connection for PTSD is denied.



____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


